Citation Nr: 9909158
Decision Date: 03/31/99	Archive Date: 06/24/99

DOCKET NO. 93-34 234               DATE 

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUE

Entitlement to a total rating for compensation purposes based on
individual unemployability by reason of service-connected
disabilities.

REPRESENTATION

Appellant represented by: K. M. Carpenter, Attorney at Law

WITNESS AT HEARINGS ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD 

J. Johnston, Counsel 

INTRODUCTION

The veteran had active service from March 1974 to November 1982. He
was administratively separated on the basis of medical disability.

The veteran's claims folder was most recently before the Board of
Veterans' Appeals (Board) on the appellate issue of entitlement to
an effective date earlier than October 17, 1988, for the award of
a total rating based upon individual unemployability due to
service-connected disability (TRIU). An appellate decision denying
an earlier effective date was issued by the Board in August 1997.
The veteran appealed that decision to the U. S. Court of Appeals
for Veterans Claims (Court), and also requested the Board to
reconsider that same decision. The Court dismissed the initial
appeal because of the pending motion for reconsideration in
accordance with Pulac v. Brown, 10 Vet. App. 11 (1997). The Board
then denied reconsideration of the August 1997 decision in February
1998, and the veteran again appealed to the Court. In May 1998,
pursuant to a joint motion of the parties, the Court vacated and
remanded the August 1997 Board decision. Accordingly, the issue of
entitlement to an effective date earlier than October 17, 1988, for
the award of a TRIU remains pending before the Board and will be
the subject of a separately issued Board opinion.

The veteran subsequently requested reconsideration of a June 1988
Board decision which denied entitlement to a TRIU. In October 1988,
the Acting Board Chairman ordered a reconsideration of the June
1988 Board opinion on the issue of entitlement to a TRIU by an
expanded panel of the Board in accordance with 38 U.S.C.A. 7103(b)
(West 1991).

The Board is required by law to proceed in a case under
reconsideration as though the initial decision had never been
entered and, instead, to conduct the de novo review, based upon the
entire record in the proceedings and upon consideration of all
evidence and material of record and applicable provisions of law
and regulation.

2

38 U.S.C.A. 7103(b)(3),7104(a) (West 1991); VAOGCPREC 89-90 (O.G.C.
Prec. 89-90); 56 Fed. Reg. 1225 (1991); Boyer v. Derwinski, 1 Vet.
App. 531 (1991). The case is now before an expanded reconsideration
panel of the Board and this decision will replace the Board's June
1988 decision on the issue of entitlement to a TRIU.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the appeal has been requested or obtained.

2. The veteran was separated from service in November 1982 based
upon the findings of a Physical Evaluation Board that he was unfit
for military service by reason of bilateral varicose veins of the
legs and symptomatic low back syndrome.

3. The veteran is a high school graduate with preservice employment
experience in farming and service employment experience as a
wheeled vehicle mechanic, and the veteran is not shown to have held
any substantially gainful employment since he was separated from
service in November 1982.

4. In June 1988, the veteran was in receipt of awards of service
connection for bilateral varicose veins evaluated at 50 percent
from June 1985, traumatic arthritis of the lumbosacral spine
evaluated at 40 percent from November 1982, anxiety disorder with
depression evaluated at 30 percent from November 1982, arthritis of
the right acromioclavicular (AC) joint, residual of injury,
evaluated at 10 percent from November 1982, arthritis of the left
AC joint, residual of injury, evaluated at 10 percent from November
1982, hypertension evaluated at 10 percent from November 1982, and
hemorrhoids, bilateral high frequency hearing loss, lacerations of
the right wrist and left calf, and left varicocele with
epididymitis evaluated as noncompensable from November 1982; he was
then in receipt of a 90 percent combined schedular evaluation from
August 1985.

3

5. The veteran has applied for and been denied Department of
Veterans Affairs (VA) vocational rehabilitation on several
occasions based upon findings of infeasibility in consideration of
both service-connected and nonservice-connected disabilities.

6. In a July 1992 rating action, the RO granted an increased (,-
valuation for traumatic arthritis of the lumbosacral spine with
disc disease from 40 to 60 percent disabling, effective from
October 1988 and, based upon a hearing officer's decision issued
the same month, granted a TRIU also effective from October 1988.

7. The veteran has testified that he was awarded Social Security
total disability benefits, effective from at or near the time of
his service separation in 1982.

8. Considering the veteran's education, employment history, and
vocational attainment, his service-connected disabilities preclude
gainful employment.

CONCLUSION OF LAW

The criteria for the award of a total rating for compensation based
upon individual unemployability (TRIU) have been met. 3 8 U. S.C.A. 
1155, 5107(a) (West 1991); 3 8 C.F.R.  3.340, 3.341, 4.15, 4.16,
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38
U.S.C.A. 5107(a), in that it is plausible. All of the facts have
been properly developed and no further assistance is necessary to
comply with the duty to assist. Id.

Law and Regulation: Total disability will be considered to exist
where there is present any impairment of mind or body which is
sufficient to render it impossible for the average person to follow
a substantially gainful occupation. Permanence of

4

total disability will be taken to exist when such impairment is
reasonably certain to continue throughout the life of the disabled
person. 38 C.F.R. 3.340, 3.341. The ability to overcome the
handicap of disability varies widely among individuals. The rating,
however, is primarily based on the average impairment of earning
capacity; that is, upon the economic or industrial handicap which
must be overcome, and not from individual success in overcoming it.
Full consideration must be given to the unusual physical or mental
defects in individual cases, to particular effects of occupational
activities, to defects in physical or mental endowment preventing
the usual amount of success in overcoming the handicap of
disability, and to the effect of combinations of disability. 38
C.F.R. 4.15.

Total disability ratings may be assigned where the schedular rating
is less than total, when the disabled person is, in the judgment of
the rating agency, unable to secure or follow a substantially
gainful occupation as a result of service-connected disabilities:
Provided that, if there is only one such disability, this
disability shall be rated at 60 percent or more, and if there are
two or more disabilities, there shall be at least one disability
ratable at 40 percent or more, and sufficient additional disability
to bring the combined rating to 70 percent or more. 38 C.F.R.
4.16(a). It is the established policy of VA that all veterans who
are unable to secure and follow a substantially gainful occupation
by reason of service-connected disabilities shall be rated totally
disabled. 38 C.F.R. 4.16(b).

Facts: The veteran had active service from March 1974 to November
1982. He was separated from military service following the conduct
of a formal Physical Evaluation Board which found that he was unfit
for further service by reason of bilateral varicose veins of the
legs, left worse than right, rated as severe, not surgically
correctable, and symptomatic low back syndrome. Following
separation from service, and based upon medical evaluation provided
by VA, the veteran was granted service connection for bilateral
varicose veins, traumatic arthritis of the lumbosacral spine,
anxiety disorder with depression, arthritis of the right and left
AC joints, hypertension, hemorrhoids, bilateral high frequency
hearing loss, lacerations of the right wrist and left calf, and a
left varicocele with epididymitis.

5

The veteran is shown to be a high school graduate who worked prior
to service as a farmer and who was classified during service as a
wheeled vehicle mechanic. The veteran's various applications for
vocational rehabilitation have been rejected on a finding of
infeasibility in consideration of both service-connected and
nonservice-connected disabilities. The evidence also demonstrates
that the veteran has not held any substantially gainful employment
since service separation.

In January 1983, the veteran was provided a VA psychiatric
evaluation. At that time, according to the veteran, he had no chief
complaint or emotional problem requiring psychiatric attention at
all. He said he had never taken tranquilizers nor seen a
psychiatrist in his whole life. During mental status examination,
the veteran was concerned about his inability to work on account of
his problems with varicose veins. The result of this examination
was no diagnosis for Axis I or Axis II and the degree of social
inadaptability from a psychiatric point of view was "nil."

A January 1983 VA examination revealed some large superficial
varicosities on the left lower leg and some small spider
varicosities on the left foot. However, the right leg was described
as negative. The veteran was hospitalized with VA for several days
in June 1983 based upon his complaints of low back pain. X-ray
studies of the low back were interpreted as showing no nerve
impingement nor was there gross evidence of any herniated nucleus
pulposus (HNP). Another VA examination from November 1983 revealed
varicose veins of the left ankle and the popliteal space. Also
noted were some varicosities on the right lower leg. He also
complained of pain of multiple joints.

The veteran was again hospitalized with VA in January 1985 for
treatment of chronic prostatitis and gastritis. He also had chronic
low back pain and, upon discharge, he was instructed to avoid any
lifting in excess of 30 to 35 pounds. He was again hospitalized
with VA for low back pain in May 1985. He was again hospitalized
with VA for chronic low back pain in June 1985. A June 1985
psychiatric consult noted that the veteran had anxiety resulting
from his multiple medical problems and his inability to work. The
Axis I diagnosis was generalized anxiety disorder and the Axis II
diagnosis was a questionable mixed personality

6

disorder. A surgical consultation conducted the same month
identified "severe" varicose veins of the left leg, but there were
varicosities of both legs.

In May 1985, a VA CT scan of the lumbosacral spine was interpreted
as revealing a nerve root/sheath swelling at the right L4-L5.
Straight leg raising was limited to 10- 1 5 degrees, bilaterally.
The assessment was degenerative disc disease and a questionable
HNP.

In June 1985, the veteran was provided with a VA social work
history and assessment. He was a quite anxious person who
complained of low back pain and a multitude of other problems "that
are so diverse and varied that it is almost impossible to describe
them all." It was the social worker's opinion that the veteran had
a great deal of anxiety and frustration and was a difficult person
for people to relate to. He had been turned down for VA vocational
rehabilitation. He claimed that he did not have any plans or goals.
The social worker wrote that he was a "perfect picture of
frustration and agitation and anxiety." How much of the veteran's
pain was psychosomatic, she did not know, but there were certainly
those features to his condition.

An October 1985 VA examination recorded that the veteran was
walking with a cane. Blood pressure was 120/85 and he had
complaints of numerous physical problems. He had chronic stomach
upset and multiple painful joints. He was also very anxious and
tense and it was noted that the most important aspect of the
examination was his fixation and dependence on medical and somatic
problems. It was believed that he had an ongoing psychoneurosis
including anxiety with depression. There was also noted a passive-
aggressive personality disorder.

An October 1985 private psychological report noted the existence of
a conversion disorder including a hysterical neurosis with anxiety
and depression.

Letters from private physicians were received in January 1987. A
September 1982 letter described the veteran's bilateral varicose
veins and noted the formation of new varicosities on the right leg.
This physician stated that only sedentary work should

7

be performed because extended standing would result in more rapid
development of varicosities. In January 1987, a private physician
wrote that he had evaluated the veteran's problems with venous
vascular circulation. Varicose veins of the legs had increased in
size and were getting worse. The veteran's complaints of left leg
pain had increased. He also had pain in the anterior surface of the
right upper thigh in another area of varicosity. He was
contemplating the possibility of surgical correction.

In August 1987, the veteran was provided with a vascular clinic
consultation. The veteran was noted to have a several-year history
of remarkable varicose veins involving both lower extremities which
were associated with severe aching, burning pain and moderate
edema. The symptoms were made worse by prolonged standing or
ambulation. He had been treated in the past with support stocking
and panty hose with some improvement for one or two hours but with
little long-term relief. In addition, the veteran had significant
lumbosacral spine problems for which he wore a back brace. This
physician wrote that the veteran's symptoms were certainly
disabling and that he might benefit from surgical intervention. He
stated that the veteran was disabled from performing any activities
which required any significant amount of standing or ambulation.

An August 1987 VA examination revealed chronic venous valvular
incompetence with venous insufficiency in both legs. There were
bilateral varicose veins involving the distributions of both the
greater and lesser saphenous veins and there was modest edema of
the ankles. The physician thought that the veteran might benefit
from surgery. This was the clinical evidence relied upon by the RO
in September 1987 to grant an increased evaluation to 50 percent
for the veteran's bilateral varicose veins.

The veteran testified at personal hearings conducted in October
1985, February 1987, July 1992, and more recently in November 1995.
The transcripts of those hearings are on file and have been
considered. In February 1987, the veteran indicated that he had
been referred to the Ohio Bureau of Rehabilitation and that this
State agency refused to provide him vocational rehabilitation based
upon his

8

combined medical disabilities. During the most recent hearing in
November 1995, the veteran testified that he had somewhat recently
been granted Social Security disability benefits with an effective
date for payment of benefits back to sometime in late 1982.

By June 1988, the veteran was in receipt of a combined 90  percent
schedular evaluation for his service-connected disabilities and
principal among these was the veteran's bilateral varicose veins,
traumatic arthritis of the lumbosacral spine, and anxiety with
depression. The evidence on file after this time shows that these
and the veteran's other service-connected disabilities have been
essentially static in nature. Later examination of the veteran's
back confirmed degenerative disc disease associated with
lumbosacral spine sprain and there was a decrease in all neural
faculties including pain, touch, vibratory and sensation from the
knees downward. Straight leg raising was positive in both legs and
range of motion was severely restricted; limited to 30 degrees
forward, zero degrees backward, and 10 degrees to the side. The
veteran walked with a cane, had an antalgic gait, and was unable to
squat. There was objective tenderness of the spine as well as
spasm. Based upon these findings, the RO issued a rating decision
in August 1989 which increased the evaluation for the veteran's
service-connected low back disorder from 40 to 60 percent,
effective from October 1988. Finally, following the veteran's
testimony at a personal hearing in July 1992, the hearing officer
issued a decision granting a TRIU, also effective from October
1988. He concluded that the veteran's service- connected
disabilities were sufficiently disabling to prevent the veteran
from obtaining or following any substantially gainful employment.

Analysis: In reconsideration of the Board's June 1988 decision, the
Board concludes that a preponderance of the evidence then of record
as well as all evidence on file since that time supports the
veteran's claim for entitlement to a TRIU. By June 1988, the
veteran is shown to have had severe bilateral varicose veins
associated with severe aching and burning pain and moderate edema
which significantly interfered with his ability to stand or walk
for any lengthy period. The veteran is also shown to have been
affected by arthritis of the lumbosacral spine which resulted in
chronic pain for which the veteran had previously sought

9 

hospitalization with VA on several occasions and which clearly
interfered with his ability to ambulate or perform manual labor.
Considering that the veteran had no more than a high school
education with vocational experience only in strenuous activities
of farming and mechanics, these two disabilities would have
significantly impaired the veteran's ability to perform any
activities for which he was trained.

Coupled with this, the veteran was clearly significantly impaired
by his service-connected anxiety disorder with depression. While he
had also received various diagnoses of significant personality
disorders, including mixed and passive- aggressive, and while
personality disorders are not considered disabilities for VA
compensation purposes, no clinical evidence on file at that time or
thereafter provides any clear diagnostic or other medical opinion
which distinguishes between adverse symptoms caused by the
veteran's service-connected anxiety disorder and symptoms provided
by one or more personality disorders.

In consideration of the veteran's three major disorders together
with other service- connected disabilities including arthritis of
the right and left AC joints, hypertension, hemorrhoids and
bilateral high frequency hearing loss, the Board concludes that, in
June 1988, the veteran was unable to secure and follow a
substantially gainful occupation by reason of his service-connected
disabilities and that he was totally disabled therefrom. The
schedular requirements of 38 C.F.R. 4.16(a) were met. The veteran
had been refused courses of VA vocational rehabilitation, and
similar training from a State agency, based upon findings of his
medical infeasibility for training. Finally, the evidence shows
that the veteran was not, in fact, able to attain or maintain any
employment after service separation. While sedentary employment
might have been a possibility, there is no indication on file of
what type of sedentary employment that he was qualified by way of
training or education to pursue. Accordingly, considering the
veteran's education, employment history, and vocational attainment,
his service-connected disabilities precluded gainful employment. 38
U.S.C.A. 1155, 5107(a); 38 C.F.R. 3.340, 3.341, 4.15, 4.16.

10

ORDER

Entitlement to a total rating for compensation purposes based on
individual unemployability by reason of service-connected
disability is granted.

BARRY F. BOHAN
Member, Board of Veterans' Appeals

GARY L. GICK
Member, Board of Veterans' Appeals

ROBERT E.  SULLIVAN
Member, Board of Veterans' Appeals

DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals

THOMAS J. DANNAHER
Member, Board of Veterans' Appeals



97 Decision Citation: BVA 97-29132
 Y97 


DOCKET NO. 93-34 234  )     DATE 
     ) 
     )

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco,
Texas

THE ISSUE

Entitlement to an effective date earlier than October 17, 1988, for an award of a total rating
based on individual unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran had active service from March 1974 to April 1982.

The Board has reviewed the veterans voluminous correspondence and submissions;
however, only those which are pertinent to the current appellate issue will be set out below.
With respect to the veterans other contentions and questions, many are unclear and the RO
should furnish him the opportunity to pursue any and all claims that he desires. In pursuit of
this end, he should be provided an opportunity to set out for the RO in a clear and concise
manner the exact nature of any claim he wishes to pursue.

In the present case, the veteran and his representative argue that he should be entitled to a
total rating from about the time of his discharge from service. In this regard, the record shows
that the veteran's claim for a total rating was denied by a Board of Veterans' Appeals (Board)
decision in June 1988. In its June 1988 decision, the Board found that the veteran was not
unemployable due to his service-connected disabilities. Shortly after the decision was issued,
the veteran requested reconsideration in early June 1988. The veteran was advised by Board
correspondence later that month that the decision was final, and could only be reopened with
the submission of new and material evidence. In a report of contact, dated in August 1988,
the veteran acknowledged that his request for reconsideration had been denied by an earlier
letter.

While the veteran and his representative currently have questioned the accuracy of the Board's
1988 denial of a total rating, the Board's final decision on this matter in June 1988 is not
subject to attack based on allegation of error. Smith v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).
Rather, the proper procedure for addressing such claimed inefficiencies in a Board decision is
by way of a motion for reconsideration of the prior final decision. In the present case, a
successful motion for reconsideration has not been presented and the decision has not been
reconsidered. Thus, the findings and conclusions contained in the prior Board decision are not
subject to readjudication based on a claim of error. See Smith.

The current appeal arose from a July 1992 rating decision of the RO which granted
entitlement to a total rating based on individual unemployability and assigned an effective
date of October 17, 1988. The veteran disagreed with the effective date assigned and the case
has been forwarded to the Board for appellate review.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend that the RO committed error in not granting an
effective date earlier than October 17, 1988. The veteran argues that he should have been in
receipt of a total rating from around the time of his service discharge in 1982.

DECISION OF THE BOARD

In accordance with the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 1997), the
Board has reviewed and considered all of the evidence and material of record in the veteran's
claims file. Based on its review of the relevant evidence in this matter, and for the following
reasons and bases, it is the decision of the Board that the preponderance of the evidence is
against the claim for an effective date earlier than October 17, 1988, for an award of a total
rating based on individual unemployability due to service-connected disabilities.

FINDINGS OF FACT

1. In a June 1988 final decision, this Board denied entitlement to a total rating based on
individual unemployability due to service-connected disabilities.

2. On October 17, 1988, correspondence from the veteran, construed as a reopened claim for
a total rating, was received by the RO.

3. The veteran prosecuted this claim for a total rating from the time of his October 1988
filing; he testified at a hearing on appeal in conjunction with this claim in July 1992.

4. A hearing officer's favorable decision in July 1992 resulted in a rating action that same
month which allowed a total rating based on individual unemployability due to
service-connected disabilities.

6. The rating action assigned an effective date of October 17, 1988, the date of claim for a
total rating.

CONCLUSION OF LAW

An effective date earlier than October 17, 1988, for the award of a total rating based on
individual unemployability due to service-connected disabilities is not warranted. 38 U.S.C.A.
§§ 5107, 5110 (West 1991 & Supp. 1997); 38 C.F.R. § 3.400 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's claim for a total rating was denied by a final Board decision, dated June 1,
1988.

Following this final Board decision, the veteran submitted correspondence to the RO received
on October 17, 1988, which was construed to be a claim for a total rating. Initially, the
veteran's claim for a total rating was denied and the veteran appealed that determination.
While the case was in appellate status, a hearing was conducted at the RO in July 1992 and
following the hearing, the hearing officer awarded a total rating based on individual
unemployability due to service-connected disabilities. The rating officer's decision was
effectuated by a rating action in July 1992 which assigned the total rating with an effective
date of October 17, 1988, the date of claim for the total rating following the previous Board
denial.

At his hearing on appeal in November 1995, the veteran testified that his symptomatology had
remained the same over the years and that he was entitled to an effective date earlier than the
October 1988 date selected by the RO.

Analysis

The Board finds initially that the veteran's claim is well grounded; that is, it is not inherently
implausible. The Board also finds that the facts relevant to the issue on appeal have been
properly developed and the statutory obligation of VA to assist the veteran in the development
of his claim has been satisfied. 38 U.S.C.A. § 5107 (West 1991 & Supp. 1997).

In the Board's June 1988 decision, the primary question for consideration was whether the
veteran was entitled to a total rating based on individual unemployability due to service-
connected disabilities. The Board found in the negative and that decision is final. See Smith.

Subsequent to that decision the veteran submitted correspondence to the RO on October 17,
1988, which was considered a reopened claim for a total rating. Subsequently, in conjunction
with that claim, additional evidence to include the veterans testimony at the hearing in July
1992 as to his disability was received by the RO. Based on the evidence then of record, the
hearing officer found the veteran to be entitled to a total rating based on individual
unemployability due to his service-connected disabilities.

The effective date of an award based on a claim reopened after final adjudication (the June
1988 Board decision) is fixed in accordance with the facts found, but usually shall not be
earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
In the present case, the veteran's claim was denied by final Board decision in June 1988.
Subsequent to that final decision, the veteran reopened his claim with correspondence received
by the RO on October 17, 1988. Subsequently, in conjunction with the reopened claim
evidentiary material warranting a grant of a total rating was subsequently received.

Under the applicable laws and regulations, the proper effective date in this case is October 17,
1988, which is the date of receipt of the initial claim for the benefit following the final Board
denial of that benefit in June 1988.

The Board has considered the veteran's contentions and his hearing testimony presented
before a hearing officer at the RO in November 1995, in light of the foregoing facts and the
cited statutory and regulatory criteria; however, no legal basis exists upon which to assign an
effective date earlier than the October 17, 1988, date for the grant of a total rating. See Smith.

For the foregoing reasons, the Board concludes that the record does not support a grant of
entitlement to an effective date prior to October 17, 1988, for assignment of a total rating
based on individual unemployability due to service-connected disabilities.

ORDER

An effective date earlier than October 17, 1988, for the award of a total rating based on
individual unemployability due to service-connected disabilities is denied.


     RONALD R. BOSCH 
     Member, Board of Veterans' Appeals

38 U.S.C.A. § 7102 (West Supp. 1997) permits a proceeding instituted before the Board to be
assigned to an individual member of the Board for a determination. This proceeding has been
assigned to an individual member of the Board.

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 1991 & Supp. 1997),
a decision of the Board of Veterans' Appeals granting less than the complete benefit, or
benefits, sought on appeal is appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision, provided that a Notice of
Disagreement concerning an issue which was before the Board was filed with the agency of
original jurisdiction on or after November 18, 1988. Veterans' Judicial Review Act, Pub. L.
No. 100-687, § 402, 102 Stat. 4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this decision which you have received
is your notice of the action taken on your appeal by the Board of Veterans' Appeals.

